Citation Nr: 0821627	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-39 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel








INTRODUCTION

The veteran had active military service from March 1982 to 
March 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

In June 2007 the Board remanded the issue on appeal to the RO 
for further development.  

The issue on appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In June 2007 the Board remanded the issue of entitlement to 
service connection for a sleep disorder to the RO for a VA 
examination to determine the nature and etiology of his 
claimed sleep disorder.  The VA examiner was directed to 
provide an opinion how, if at all, the veteran's sleep 
disorder symptoms were related to his in-service back injury 
or any other condition or injury during service.  The Board 
notes that in November 2007 the VA examiner stated that there 
were no demonstrable connection between sleep apnea and 
lumbar spine disease.  However, the VA examiner failed to 
address whether the veteran's documented in-service sleep 
problems were related to his current sleep problems.  
Therefore, the Board accordingly finds that the RO should 
schedule the veteran for a VA examination in order to 
determine the nature and likely etiology of the veteran's 
sleep disorder.  

It is noted that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.   Stegall v. West, 11 Vet. App. 268 (1998).   
Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that are not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the veteran's 
sleep disorder to include as secondary to 
his service-connected spinal condition.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran's sleep disorder is at least as 
likely as not (i.e. at least a 50-50 
probability) related to the sleep problems 
he experienced in service.  The examiner 
should also discuss the veteran's in-
service sleep problems as noted in his 
service medical records.  

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all 
conclusions reached.  

4.  To help avoid a future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



